This is an appeal by the respondent-appellant, New York State Liquor Authority, from an order of Supreme Court, Special Term, Tompkins County, which annulled a determination of the Authority dated July 21, 1960. This determination suspended the license of petitioner-respondent for a period of 90 days less 5 days, 70 days to be served forthwith and 15 days deferred on the basis of petitioner’s “ no contest ” plea to a charge of permitting gambling on the licensed premises. Special Term ordered the matter remitted to the Authority for further disposition not inconsistent with its decision, which limited the Anthority to the imposition of a penalty of not to exceed 30 days suspension. The basis of the decision was that this penalty was disproportionate with the penalties imposed on two other Tompkins County licensees. Despite the fact that the recent decision of the Court of Appeals in Matter of Mitthauer *874v. Patterson (8 N Y 2d 37) does not limit the power of the Supreme Court under subdivision 5-a of section 1296 of the Civil Practice Act to the extent contended by the Authority in its brief, we feel that on this record Special Term should not have annulled the determination. Order reversed on the law and the facts and in the exercise of discretion and petition dismissed,- without costs. Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, J.T., concur. [26 Mise 2d 704.]